Exhibit 10.17

THIRD OMNIBUS AMENDMENT AND WAIVER

This THIRD OMNIBUS AMENDMENT AND WAIVER (this “Amendment and Waiver”), dated as
of January 23, 2008 is entered into by and among CALYON NEW YORK BRANCH
(together with its successors and assigns, “Calyon New York”), as the
administrative agent (the “Administrative Agent”), as a bank and as a managing
agent, ATLANTIC ASSET SECURITIZATION LLC, as an issuer (together with its
successors and assigns, “Atlantic”), LA FAYETTE ASSET SECURITIZATION LLC, as an
issuer (together with its successors and assigns, “La Fayette”), JS SILOED TRUST
(together with its successors and assigns, “JUSI Trust”), as successor in
interest to JUPITER SECURITIZATION COMPANY LLC (“Jupiter”), as an issuer,
GRESHAM RECEIVABLES (NO. 6) LIMITED, as an issuer (“Gresham”), JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as a bank and as a managing agent (together with its
successors and assigns, “JPMorgan Chase”), LLOYDS TSB BANK PLC, as a bank and a
managing agent (together with its successors and assigns, “Lloyds”), RESIDENTIAL
FUNDING COMPANY LLC, formerly known as Residential Funding Corporation, as the
collateral agent (together with its successors and assigns, the “Collateral
Agent”), UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC, as the servicer (together
with its successors and assigns, the “Servicer”) and a seller (“UAMC”), UAMC
CAPITAL, LLC, as the borrower and the buyer (together with its successors and
assigns, respectively, the “Borrower” and the “Buyer”), UNIVERSAL AMERICAN
MORTGAGE COMPANY OF CALIFORNIA, as a seller (together with its successors and
assigns, “UAMCC”), EAGLE HOME MORTGAGE, LLC (together with its successors and
assigns, “EHM”), as a seller and as subservicer (the “Subservicer”), and EAGLE
HOME MORTGAGE OF CALIFORNIA, INC., as a seller (together with its successors and
assigns, “EHMC” and together with EHM, UAMC and UAMCC, collectively, the
“Sellers”). Capitalized terms used and not otherwise defined herein are used as
defined in the related Operative Documents (as defined below).

RECITALS

WHEREAS, the Sellers, and the Buyer, entered into that certain Master Repurchase
Agreement, dated as of May 23, 2003, as amended by the Amended and Restated
Addendum to the Master Repurchase Agreement dated as of September 25, 2006, as
amended by the First Omnibus Amendment (the “First Omnibus Amendment”) dated as
of June 29, 2007 and the Second Omnibus Amendment (the “Second Omnibus
Amendment”) dated as of August 20, 2007, by and among Administrative Agent,
Atlantic, Gresham, JUSI Trust, La Fayette, JPMorgan Chase, the Servicer, the
Subservicer, the Collateral Agent, the Borrower and the Sellers (as the same may
be amended, restated, supplemented or modified from time to time, the
“Repurchase Agreement”);

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Subservicer and the Servicer entered into that certain Amended and Restated
Collateral Agency Agreement, dated as of September 25, 2006, as amended by the
First Omnibus Amendment and the Second Omnibus Amendment (as the same may be
amended, restated, supplemented or modified from time to time, the “Collateral
Agency Agreement”);



--------------------------------------------------------------------------------

WHEREAS, the Borrower, Atlantic, La Fayette, Gresham, Jupiter, Calyon New York,
Lloyds, JPMorgan Chase, the Subservicer and the Servicer have entered into that
certain Amended and Restated Loan Agreement, dated as of September 25, 2006, as
amended by the First Amendment to Loan Agreement and Waiver dated as of June 15,
2007, the First Omnibus Amendment and the Second Omnibus Amendment (as the same
may be amended, restated, supplemented or modified from time to time, the “Loan
Agreement” and, collectively with the Repurchase Agreement and the Collateral
Agency Agreement, the “Operative Documents”); and

WHEREAS, the parties hereto desire to amend the Operative Documents as
hereinafter set forth.

NOW, THEREFORE, the parties agree as follows:

Section 1. Amendments to the Loan Agreement.

(a) Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of Advance Rate in its entirety and replaced with the following:

“Advance Rate” means (A) for any date prior to January 25, 2008 (i) with respect
to a Conforming Loan, ninety-eight percent (98%); (ii) with respect to an Alt-A
Loan, ninety-seven percent (97%) or, if an Alt-A FICO Score Trigger Event has
occurred and is continuing, as reported to the Collateral Agent by the
Administrative Agent, ninety-five percent (95%); (iii) with respect to a Jumbo
Loan (other than a Super Jumbo Loan), ninety-seven percent (97%) or, if a Jumbo
FICO Score Trigger Event has occurred and is continuing, as reported to the
Collateral Agent by the Administrative Agent, then ninety-five percent (95%);
(iv) with respect to a Subprime Loan or Second-Lien Loan, ninety-five percent
(95%); (v) with respect to a Super Jumbo Loan, ninety-five percent (95%) or, if
a Jumbo FICO Score Trigger Event has occurred and is continuing, as reported to
the Collateral Agent by the Administrative Agent, then ninety percent (90%); and
(vi) with respect to Uncovered Mortgage Loans, ninety-five percent (95%) and
(B) for any date on or after January 25, 2008 (i) with respect to a Conforming
Loan, ninety-five percent (95%); (ii) with respect to an Alt-A Loan, ninety-five
percent (95%) or, if an Alt-A FICO Score Trigger Event has occurred and is
continuing, as reported to the Collateral Agent by the Administrative Agent,
ninety-five percent (95%); (iii) with respect to a Jumbo Loan (other than a
Super Jumbo Loan), ninety-five percent (95%) or, if a Jumbo FICO Score Trigger
Event has occurred and is continuing, as reported to the Collateral Agent by the
Administrative Agent, then ninety-five percent (95%); (iv) with respect to a
Subprime Loan or Second-Lien Loan, ninety-five percent (95%); (v) with respect
to a Super Jumbo Loan, ninety-five percent (95%) or, if a Jumbo FICO Score
Trigger Event has occurred and is continuing, as reported to the Collateral
Agent by the Administrative Agent, then ninety percent (90%); and (vi) with
respect to Uncovered Mortgage Loans, ninety-five percent (95%).

 

2



--------------------------------------------------------------------------------

(b) Section 1.1 of the Loan Agreement is hereby amended by deleting from the
definition Maximum Facility Amount “$700,000,000” and replacing it with
$600,000,000”.

(c) Section 2.1(d) of the Loan Agreement is hereby amended by adding “(i)” to
the beginning of such provision, deleting the period at the end of such
provision and replacing it with a semicolon and adding the following subclause
(ii) to the end of such provision:

(ii) If the Performance Guarantor ceases to have the Required Ratings, the
Borrower shall immediately notify the Administrative Agent and the Managing
Agents and the Administrative Agent on behalf of the Managing Agents may, and
shall at the direction of the Majority Banks, do any one or both of the
following: (1) declare the entire unpaid balance of the Obligations immediately
due and payable, whereupon it shall be due and payable 10 Business Days after
notification by the Administrative Agent to the Borrower; and (2) declare the
Drawdown Termination Date to have occurred, terminate the Bank Commitments and
reduce the Maximum Facility Amount to zero which shall be effective upon
notification by the Administrative Agent to the Borrower.

(d) Section 8.1(ee) is hereby deleted in its entirety and replaced with the
following: “[Reserved]”.

(e) Schedule I of the Loan Agreement is hereby deleted in its entirety and
replaced with Schedule I attached hereto as Appendix A.

Section 2. Amendments to the Repurchase Agreement.

Section 1.01 of the Repurchase Agreement is hereby amended by deleting the
definition of Advance Rate in its entirety and replaced with the following:

“Advance Rate” means (A) for any date prior to January 25, 2008 (i) with respect
to a Conforming Loan, ninety-eight percent (98%); (ii) with respect to an Alt-A
Loan, ninety-seven percent (97%) or, if an Alt-A FICO Score Trigger Event has
occurred and is continuing, as reported to the Collateral Agent by the
Administrative Agent, ninety-five percent (95%); (iii) with respect to a Jumbo
Loan (other than a Super Jumbo Loan), ninety-seven percent (97%) or, if a Jumbo
FICO Score Trigger Event has occurred and is continuing, as reported to the
Collateral Agent by the Administrative Agent, then ninety-five percent (95%);
(iv) with respect to a Subprime Loan or Second-Lien Loan, ninety-five percent
(95%); (v) with respect to a Super Jumbo Loan, ninety-five percent (95%) or, if
a Jumbo FICO Score Trigger Event has occurred and is continuing, as reported to
the Collateral Agent by the Administrative Agent, then ninety percent (90%); and
(vi) with respect to Uncovered Mortgage Loans, ninety-five percent (95%) and
(B) for any date on or after January 25, 2008 (i) with respect to a Conforming
Loan, ninety-five percent (95%); (ii) with respect to an Alt-A Loan, ninety-five
percent (95%) or, if an Alt-A FICO Score Trigger Event has occurred and is
continuing, as reported to the Collateral Agent by the

 

3



--------------------------------------------------------------------------------

Administrative Agent, ninety-five percent (95%); (iii) with respect to a Jumbo
Loan (other than a Super Jumbo Loan), ninety-five percent (95%) or, if a Jumbo
FICO Score Trigger Event has occurred and is continuing, as reported to the
Collateral Agent by the Administrative Agent, then ninety-five percent (95%);
(iv) with respect to a Subprime Loan or Second-Lien Loan, ninety-five percent
(95%); (v) with respect to a Super Jumbo Loan, ninety-five percent (95%) or, if
a Jumbo FICO Score Trigger Event has occurred and is continuing, as reported to
the Collateral Agent by the Administrative Agent, then ninety percent (90%); and
(vi) with respect to Uncovered Mortgage Loans, ninety-five percent (95%).

Section 3. Amendments to the Collateral Agency Agreement.

(a) Exhibit D-1 of the Collateral Agency Agreement is hereby amended by deleting
the definition of Advance Rate in its entirety and replaced with the following:

“Advance Rate” means (A) for any date prior to January 25, 2008 (i) with respect
to a Conforming Loan, ninety-eight percent (98%); (ii) with respect to an Alt-A
Loan, ninety-seven percent (97%) or, if an Alt-A FICO Score Trigger Event has
occurred and is continuing, as reported to the Collateral Agent by the
Administrative Agent, ninety-five percent (95%); (iii) with respect to a Jumbo
Loan (other than a Super Jumbo Loan), ninety-seven percent (97%) or, if a Jumbo
FICO Score Trigger Event has occurred and is continuing, as reported to the
Collateral Agent by the Administrative Agent, then ninety-five percent (95%);
(iv) with respect to a Subprime Loan or Second-Lien Loan, ninety-five percent
(95%); (v) with respect to a Super Jumbo Loan, ninety-five percent (95%) or, if
a Jumbo FICO Score Trigger Event has occurred and is continuing, as reported to
the Collateral Agent by the Administrative Agent, then ninety percent (90%); and
(vi) with respect to Uncovered Mortgage Loans, ninety-five percent (95%) and
(B) for any date on or after January 25, 2008 (i) with respect to a Conforming
Loan, ninety-five percent (95%); (ii) with respect to an Alt-A Loan, ninety-five
percent (95%) or, if an Alt-A FICO Score Trigger Event has occurred and is
continuing, as reported to the Collateral Agent by the Administrative Agent,
ninety-five percent (95%); (iii) with respect to a Jumbo Loan (other than a
Super Jumbo Loan), ninety-five percent (95%) or, if a Jumbo FICO Score Trigger
Event has occurred and is continuing, as reported to the Collateral Agent by the
Administrative Agent, then ninety-five percent (95%); (iv) with respect to a
Subprime Loan or Second-Lien Loan, ninety-five percent (95%); (v) with respect
to a Super Jumbo Loan, ninety-five percent (95%) or, if a Jumbo FICO Score
Trigger Event has occurred and is continuing, as reported to the Collateral
Agent by the Administrative Agent, then ninety percent (90%); and (vi) with
respect to Uncovered Mortgage Loans, ninety-five percent (95%).

 

4



--------------------------------------------------------------------------------

(b) Exhibit D-1 of the Collateral Agency Agreement is hereby amended by deleting
from the definition Maximum Facility Amount “$700,000,000” and replacing it with
$600,000,000”.

Section 4. Waiver.

The Administrative Agent, the Issuers, the Banks, the Managing Agents, the
Borrower, the Buyer, the Sellers, the Subservicer and the Servicer, each as
applicable, hereby agree to waive, effective as of November 30, 2007 through the
date which is thirty calendar days from the date of this Amendment and Waiver
(such date which is thirty days from the date of this Amendment and Waiver, the
“Waiver Expiration Date”), the following:

(a) compliance with Section 8.1(cc) of the Loan Agreement;

(b) compliance with Section 8.1(e) of the Loan Agreement but only insofar as
such Section relates to any potential acceleration of indebtedness pursuant to
Section 9.02 of the Lennar Revolver arising in connection with any breach or
potential breach of Section 7.01 of the Lennar Revolver;

(c) compliance with Section 7.01(a)(v) of the Repurchase Agreement but only
insofar as such Section relates to any potential acceleration of indebtedness
pursuant to Section 9.02 of the Lennar Revolver arising in connection with any
breach or potential breach of Section 7.01 of the Lennar Revolver; and

(d) compliance with Section 7.01(a)(x) of the Repurchase Agreement but only
insofar as such Section relates to breaches or potential breaches of the Loan
Agreement that are waived pursuant to Sections 4(a) and (b) of this Amendment
and Waiver.

Section 5. Conditional Amendment.

If the Transaction Documents are not further amended to the reasonable
satisfaction of all Banks, all acting with good faith effort, on or before the
Waiver Expiration Date, the following shall occur:

(a) The definition of “Advance Rate,” each time such definition appears in the
Transaction Documents, shall be deleted in its entirety and replaced with the
following (the “Amended Advance Rate”):

“Advance Rate” means seventy-five percent (75%) with respect to all Mortage
Loans.

(b) The Amended Advance Rate shall be immediately effective as of the Waiver
Expiration Date.

(c) For the avoidance of doubt, any prepayments that become due and owing
pursuant to Section 2.5(b) of the Loan Agreement as a result of the change of
the Advance Rate to the Amended Advance Rate shall be paid in accordance with
Section 2.5(b) of the Loan Agreement.

 

5



--------------------------------------------------------------------------------

(d) All rights and remedies available to the Lenders and parties to the
Transaction Docments shall remain in full force and effect from and after the
Waiver Expiration Date.

Section 6. Operative Documents in Full Force and Effect as Amended.

Except as specifically amended hereby or waived hereby, all of the provisions of
the Operative Documents and all of the provisions of all other documentation
required to be delivered with respect thereto shall remain in full force and
effect from and after the date hereof.

Section 7. Miscellaneous.

(a) This Amendment and Waiver may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall not constitute a novation of any Operative Document, but shall constitute
an amendment thereof. The parties hereto agree to be bound by the terms and
conditions of each Operative Document, as amended by this Amendment and Waiver,
as though such terms and conditions were set forth herein.

(b) The descriptive headings of the various sections of this Amendment and
Waiver are inserted for convenience of reference only and shall not be deemed to
affect the meaning or construction of any of the provisions hereof.

(c) This Amendment and Waiver may not be amended or otherwise modified except as
provided in each respective Operative Agreement.

(d) This Amendment and Waiver and the rights and obligations of the parties
under this Amendment and Waiver shall be governed by, and construed in
accordance with, the laws of the state of New York (without giving effect to the
conflict of laws principles thereof, other than Section 5-1401 of the New York
General Obligations Law, which shall apply hereto).

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have agreed to and caused this Amendment and
Waiver to be executed by their respective officers thereunto duly authorized, as
of the date first above written.

 

ADMINISTRATIVE AGENT,     BANK AND MANAGING AGENT     AGREED:   CALYON NEW YORK
BRANCH   By:  

/s/ Kostantina Kourmpetis

  Name:   Kostantina Kourmpetis   Title:   Managing Director   By:  

/s/ Richard McBride

  Name:   Richard McBride   Title:   Director

 

ISSUER     AGREED:   ATLANTIC ASSET SECURITIZATION LLC   By:   Calyon New York
Branch,     as Attorney-in-Fact   By:  

/s/ Kostantina Kourmpetis

  Name:   Kostantina Kourmpetis   Title:   Managing Director   By:  

/s/ Richard McBride

  Name:   Richard McBride   Title:   Director

 

ISSUER     AGREED:   LA FAYETTE ASSET SECURITIZATION LLC   By:   Calyon New York
Branch,     as Attorney-in-Fact   By:  

/s/ Kostantina Kourmpetis

  Name:   Kostantina Kourmpetis   Title:   Managing Director   By:  

/s/ Richard McBride

  Name:   Richard McBride   Title:   Director

(Signature Page One to Third Omnibus Amendment and Waiver)



--------------------------------------------------------------------------------

SERVICER AND SELLER     AGREED:   UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC    
By:  

/s/ Robert S. Greaton

  Name:   Robert S. Greaton   Title:   Vice President

 

SELLER     AGREED:   UNIVERSAL AMERICAN MORTGAGE COMPANY OF CALIFORNIA     By:  

/s/ Robert S. Greaton

  Name:   Robert S. Greaton   Title:   Vice President

 

SELLER AND SUBSERVICER     AGREED:   EAGLE HOME MORTGAGE, LLC   By:  

/s/ Robert S. Greaton

  Name:   Robert S. Greaton   Title:   CFO

 

SELLER     AGREED:   EAGLE HOME MORTGAGE OF CALIFORNIA, INC.     By:  

/s/ Robert S. Greaton

  Name:   Robert S. Greaton   Title:   Vice President

 

BORROWER AND BUYER     AGREED:   UAMC CAPITAL, LLC   By:  

/s/ Robert S. Greaton

  Name:   Robert S. Greaton   Title:   Vice President

(Signature Page Two to Third Omnibus Amendment and Waiver)



--------------------------------------------------------------------------------

ISSUER        AGREED:   JS SILOED TRUST   By:    JPMorgan Chase Bank, N.A. as
its Administrative Trustee           By:  

/s/ Julie C. Kraft

     Name:   Julie C. Kraft      Title:   Vice President

 

MANAGING AGENT AND BANK     AGREED:   JPMORGAN CHASE BANK, N.A.   By:  

/s/ Julie C. Kraft

  Name:   Julie C. Kraft   Title:   Vice President

(Signature Page Three to Third Omnibus Amendment and Waiver)



--------------------------------------------------------------------------------

ISSUER     AGREED:   GRESHAM RECEIVABLES (NO. 6) LIMITED   By:  

/s/ S. M. Hollywood

  Name:   S. M. Hollywood   Title:   Director MANAGING AGENT AND BANK    
AGREED:   LLOYDS TSB BANK PLC   By:  

/s/ Edward Leng

  Name:   Edward Leng   Title:   Director

(Signature Page Four to Third Omnibus Amendment and Waiver)



--------------------------------------------------------------------------------

COLLATERAL AGENT     AGREED:   RESIDENTIAL FUNDING COMPANY LLC   By:  

/s/ Susan H. Snyder

  Name:   Susan H. Snyder   Title:   Director

(Signature Page Five to Third Omnibus Amendment and Waiver)